DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	The status of the claims as filed in the reply dated 10/15/2020 are as follows:
	Claims 1 and 5 are amended,
	Claims 2, 7-10, and 13 are canceled,
	Claims 1, 3-6, 11, 12, and 14-16 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 4, 6,11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishishita (U.S. Patent No. 6,273,184, previously cited) in view of Kin et al. (Japanese Patent Publication JP200810847A, “Kin”, previously cited).

Regarding Claim 1, Nishishita discloses an outdoor heat exchanger (fig 1, the embodiment shown in fig 4) comprising:
flat tubes (3, 7) in which the refrigerant flows, the flat tubes having a cross-sectional shape extended in a first direction (fig 4), the flat tubes being arranged in a second direction orthogonal to the first direction so as to face each other (see annotated fig 4 below), wherein the 
a corrugated fin (4) disposed between the flat tubes adjacent to each other, the corrugated fin comprising: a plurality of plate portions (4b) arranged in a third direction orthogonal to the first direction and the second direction; and a plurality of folded portions (4a) joined alternately to the flat tubes adjacent to each other, 
wherein
each of the plurality of plate portions has a plurality of louvers (30), the plurality of louvers being inclined with respect to the first direction and being substantially continuous with each other in the first direction (fig 4),
each of the plurality of plate portions has a joining region corresponding to a region of the folded portion that is in contact with the flat tubes, and an extension portion (see annotated fig 4 below) corresponding to a region of the folded portion that is not in contact with the flat tubes,
the joining region and the extension portion are arranged in the first direction, the extension portion projects windward in the first direction from an end position of the joining region (fig 4),
a foremost louver (see annotated fig 4 below) that is located on the most windward side among the plurality of louvers is disposed entirely within the extension portion,
each of the plurality of plate portions has a front flat portion as a part of the extension portion, the front flat portion being located windward of the foremost louver,

a leeward end of the foremost louver is located windward of the end position of the joining region in the first direction (fig 4), and
the outdoor heat exchanger is capable to function as both an evaporator that evaporates the refrigerant by heat exchange with outdoor air and a condenser that condenses the refrigerant by heat exchange with outdoor air,
the foremost louver is continuous with front flat portion and is a one-protrusion louver that protrudes from the plat portion only one side in the third direction (see annotated fig 4 below). 
a pair of headers (2a, 2b) that extend in the second direction (see annotated fig 1a below) and to which both ends of the flat tubes are connected, wherein the first direction and the second direction are horizontal directions, and the third direction is a vertical direction (see annotated fig 4 below), 
one or more partition plates (15a, 15b, 15c) are provided inside each of the pair of headers so as to divide the flat tubes into a plurality of tube groups between which a flow direction of the refrigerant is capable of being alternately reversed,  
the corrugated fin is disposed at least between the flat tubes that constitute an evaporation-upstream tube group in which the refrigerant is capable of flowing first in the heating operation among the plurality of tube groups (see annotated fig 1a below), 
the plurality of tube groups includes the evaporation-upstream tube group (see annotated fig a1 below), an evaporation-downstream tube group (see annotated fig 1a below) in which the 
the number of the flat tubes constituting each of the tube groups increases from the evaporation-upstream tube group to the evaporation-downstream tube group in  stepwise fashion (see fig 1a below).
The limitations of “formed by cutting and raising” is being treated as a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Nishishita which is capable of being used 



    PNG
    media_image1.png
    660
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    826
    media_image2.png
    Greyscale




However, Nishishita does not explicitly disclose wherein a louver that is immediately adjacent to the foremost louver comprises a part that is disposed within the extension portion and a residual part that is disposed outside the extension portion. Kin, however, discloses a heat exchanger wherein a louver that is immediately adjacent to the foremost louver comprises a part that is disposed within the extension portion and a residual part that is disposed outside the extension portion (see annotated fig 1 below). It would have been obvious to a person of 



    PNG
    media_image3.png
    652
    682
    media_image3.png
    Greyscale



	

	Regarding Claim 4, the combination of Nishishita and Kin discloses all previous claim limitations. Nishishita further discloses wherein each of the plurality of folded portions is formed in a shape having a flat central portion so as to be in surface contact with the flat tube (see annotated fig 4 below).

    PNG
    media_image4.png
    588
    863
    media_image4.png
    Greyscale


	Regarding Claim 6, the combination of Nishishita and Kin discloses all previous claim limitations. Nishishita further discloses wherein the plurality of louvers form a windward louver group constituted by parallel louvers

the windward louver group and the leeward louver group are axisymmetric when viewed in the second direction (fig 4).

    PNG
    media_image5.png
    588
    863
    media_image5.png
    Greyscale

	Regarding Claim 11, the combination of Nishishita and Kin discloses all previous claim limitations. Nishishita further discloses wherein the plurality of louvers (30) have the same length in the second direction (see annotated fig 4 below). 

    PNG
    media_image6.png
    477
    856
    media_image6.png
    Greyscale

Regarding Claim 12, the combination of Nishishita and Kin discloses all previous claim limitations. However, they do not explicitly disclose wherein the extension portion has a length of 1.5 mm or more and 3.5 mm or less in the first direction. 
However, since Nishishita teaches an extension portion (corresponding to L) which will vary in length, the length of the extension portion is recognized as a result-effective variable, i.e. a variable which achieve a recognized result. In this case the recognized result being that the length of the extension portion will affect the heat exchange capacity of the heat exchanger. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention for Nishishita, as modified, to have the extension portion has a length of 1.5 mm or more and 3.5 mm or less in the first direction in order to optimize the heat exchanger. 

5.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishishita and Kin as applied to claim 1 above, and further in view of Beamer et al. (U.S. Patent Application No. 2009/0173478, “Beamer”, previously cited).

Regarding Claim 3, the combination of Nishishita and Kin discloses all previous claim limitations. However, they do not explicitly disclose wherein the plurality of louvers are inclined at an angle of 15 degrees or more and 25 degrees or less. Beamer, however, discloses a heat exchanger wherein the plurality of louvers (56, fig 4) are inclined at an angle of 20 degrees (¶ 0020). Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention for Nishishita, as modified, to have the louvers inclined at 20 degree as taught by Beamer in order to optimize the heat exchange efficiency of the heat exchanger. 

6.	Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishishita and Kin as applied to claim 1 above, and further in view of  Iwasaki et al. (Japanese Patent Publication JP2002350077A, "Iwasaki", previously cited).

Regarding Claim 5, the combination of Nishishita and Kin discloses all previous claim limitations. Nishishita further discloses wherein each of the plurality of plate portions has a rear flat portion located leeward of a rearmost louver that is located on the most leeward side among the plurality of louvers (see annotated fig 4 below). 


    PNG
    media_image7.png
    588
    863
    media_image7.png
    Greyscale

However, Nishishita, as modified, does not explicitly disclose wherein the rear flat portion is 2.0 or more times a length of the front flat portion in the first direction. Iwasaki, however, discloses a heat exchanger (fig 3) wherein the rear flat portion (15m) has a length greater that the front flat portion (15k). Iwasaki teaches this as an alternative embodiment of having the front flat portion and rear flat portion of equal length (fig 1). Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention for Nishishita to have the rear flat portion of greater length than the front rear passage as taught by Iwasaki as this constitutes as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Iwasaki does not explicitly teach wherein the rear flat portion is 2.0 or more times a length of the front flat portion. However, since Iwasaki teaches having the rear flat portion longer than the front flat portion, the exact ratio range of the lengths is 

Regarding Claim 14, the combination of Nishishita, Kin, and Iwasaki disclose all previous claim limitations. Nishishita, as modified, further disclose wherein a distance from the windward edge of the front flat portion to the foremost louver in the first direction is smaller than a distance from the leeward edge of the rear flat portion to the rearmost louver in the first direction (since the rear flat portion is increased such as taught by Iwasaki). 


7.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishishita and Kin in view of Itoh et al. (U.S. Patent Application No. 2002/0036080, "Itoh", previously cited).

Regarding Claim 15, the combination of Nishishita and Kin discloses all previous claim limitations. Nishishita further discloses an outdoor heat exchanger according to claim 1.
 However, they do not explicitly disclose a refrigeration circuit comprising: a compressor that compresses a refrigerant; 

an expansion mechanism that expands the refrigerant; wherein
the vehicle air conditioner is configured to perform a heating operation and a cooling operation, and
the outdoor heat exchanger functions as both a condenser that condenses the refrigerant in the cooling operation and an evaporator that evaporates the refrigerant in the heating operation. 
Itoh, however, discloses a refrigeration circuit (fig 1) comprising: a compressor (110) that compresses a refrigerant (¶ 0033); an indoor heat exchanger (120) that exchanges heat between the refrigerant and air to be fed into a vehicle interior (¶ 0033); an expansion mechanism (161, 162) that expands the refrigerant (¶ 0035); 
the vehicle air conditioner is configured to perform a heating operation and a cooling operation (¶ 0034-0035), and
the outdoor heat exchanger functions as both a condenser that condenses the refrigerant in the cooling operation and an evaporator that evaporates the refrigerant in the heating operation (¶ 0034-0035). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention for Nishishita, as modified, to provide the outdoor heat exchanger of Claim 1 in place of the outdoor of heat exchanger (130) of Itoh in order to increase the thermal efficiency of the refrigerant circuit of Hu. 

8.	Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishishita and Kin as applied to claim 1 above, and further in view of Sato et al. (U.S. Patent Publication No. 2001/0023593, “Sato”, previously cited).

Regarding Claim 16, the combination of Nishishita and Kin and discloses all previous claim limitations. Nishishita further discloses a method for using an outdoor heat exchanger (1, as the heat exchanger is used as a condenser, see col 5, lines 1-4), the outdoor heat exchanger being the outdoor heat exchanger according to claim 1 (see rejection of claim 1), the method comprising:
condensing the refrigerant in the outdoor heat exchanger by heat exchange with outdoor air when a cooling operation is to take place (as the heat exchanger is used as a condenser, see col 5, lines 1-4).
However, they do not explicitly disclose evaporating a refrigerant in the outdoor heat exchanger by heat exchange with outdoor air when a heating operation is to take place. Sato, however, discloses an outdoor heat exchanger (2, fig 1) for a vehicle (¶0050) which evaporates a refrigerant in the outdoor heat exchanger by heat exchange with outdoor air when a heating operation is to take place (when the function of the heat exchanger is converted from a condenser to an evaporator, see ¶0026). It would have been obvious to a person of ordinary skill in the art at the time of the invention for Nishishita, as modified, to provide the heat exchanger in the system of Sato (fig 1) in order allow for efficient cooling and heating of a vehicle cabin.  


Response to Arguments
9.	Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 6-8) that the cited prior art fails to teach the limitations of amended claim 1. Specifically, having tube groups which increase in number stepwise from and evaporation downstream location to an evaporation upstream location. The Examiner respectfully disagrees; as laid out in the rejection of claim 1, Nishishita does teach these limitations. 
Applicant argues (page 8) that the cited references does not teach the limitations of amended claim 5. Specifically, the limitation of wherein the rear flat portion is 2.0 or more times a length of the front flat portion in the first direction. However, as explained in the rejection since Iwasaki teaches having the rear front flat portion is longer than the front flat portion, the exact range of the ratio is considered a result-effective variable. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763